NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in claims 3 and 11 in the Amendment filed January 28, 2021 have been received and considered by Examiner.

WITHDRAWN REJECTIONS
The obviousness double patenting rejections have been withdrawn due to Applicant’s filing of a compliant Terminal Disclaimer on January 28, 2021. The Terminal Disclaimer lists U.S. Patent Nos. 10,125,515 and 8,668,974 (which are in the chain of continuity of the current application).

The 35 U.S.C. 112, second paragraph, rejection of claims 3 and 11 has been withdrawn due to Applicant’s amendments in claims 3 and 11 in the Amendment filed January 28, 2021.

Allowable Subject Matter
Claims 1-17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782